DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 10/28/2021 has been entered.
 
Response to Arguments
Rejections under 35 USC 102(a)(2) / 103:
Applicant’s Argument: Applicant argues that Ying fails to teach PUSCH transmission using only one configuration at a time of transmission. Ying receives RRC for configuration of uplink resources according to different configurations, each configuration using a resource pool. Ying does not disclose that when configurations collide at the same timing in one carrier, UE selects only one configuration to be transmitted. 
Examiner’s Response: Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. The cited portions of Ying teach that a single configuration is used at the time of each transmission as e.g. an initial transmission uses the first resource pool,, corresponding to a first configuration element, and there is no teaching of multiple configuration elements being used. Further, the claim does not recite a scenario in which configurations collide, so it is not relevant to the scope of the claimed invention that the device responds to a collision of configurations. Examiner recommends incorporating features of collision detection at the device and a response to a determination of a collision, but as of now this feature is not recited in any way in the claim. The claim only requires support teaching 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 12, 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ying et al. (“Ying”) (US 20180199334 A1, effective filing date of provisional application No. 62/443,464 filed on Jan. 6, 2017).

Regarding claim 8, Ying teaches:
A terminal comprising: a receiver [Figure 16] that receives at least one configuration information element by higher layer signaling [¶0164, resource pool i.e. PUSCH resource configured by gNB via RRC, multiple may be configured see ¶0179-189 in TDM manner], the at least one configuration information element each including information on a periodicity of physical uplink shared channel (PUSCH) transmission [¶0164 periodicity information for PUSCH resource configured by gNB in a pre-configuration process before step 1 in Figure 11 included and determined by UE, see ¶0097-105 RRC for pre-configuration, thus pre-configured parameters such as periodicity etc. considered set by RRC, see also ¶0074 periodicities expressly transmitted for uplink transmissions any of which considered information on periodicity] and corresponding to a band in one cell [¶0046, ¶0133 band in a cell,. Figure 10-11 licensed bands and Figure 12-14 for multiple resource pools in TDM manner ¶0179-189 for communicating with eNB according to configuration of cell and at least corresponding to a band]; 
[¶0164 and ¶0179-189 teaches wherein two resource pools may be pre-configured as per ¶0164 for a single resource pool, and the UE knows periodicity of both resource pools i.e. two configuration information elements for pre-configuration have been received similarly to ¶0164, ¶0097-105 see also ¶0074 periodicities expressly transmitted for uplink transmissions], performs corresponding PUSCH transmission in accordance with only one of the multiple configuration information elements at a time of transmission [¶0179-180 initial transmission on one resource pool considered corresponding PUSCH transmission Figure 11, and see ¶0100-170 of provisional for support, wherein a first pool i.e. first configuration is used for initial transmission and is time division multiplexed with another resource pool that is used for retransmission thus at the time of a transmission i.e. initial transmission only a single configuration i.e. first resource pool is used at this time as the specification does not indicate that multiple configurations are used at a single transmission time].

Regarding claim 12, Ying teaches:
The terminal according to claim 8, wherein the multiple configuration information elements each include information on a time domain resource and a frequency domain resource [¶0164 configuration includes time, resource block assignment corresponding to frequency resource, see same configuration elements for multiple pools ¶0179, ¶0068, ¶0097-105 resource block defined by bandwidth or frequency resource and time slot].

Regarding claim 15, Ying teaches:
A radio communication method for a terminal [Figure 16], comprising: 
receiving at least one configuration information element by higher layer signaling  [¶0164, resource pool i.e. PUSCH resource configured by gNB via RRC, multiple may be configured see ¶0179-189 in TDM manner], the at least one configuration information element each including information on a periodicity of physical uplink shared channel (PUSCH) transmission [¶0164 periodicity information for PUSCH resource configured by gNB in a pre-configuration process before step 1 in Figure 11 included and determined by UE, see ¶0097-105 RRC for pre-configuration, thus pre-configured parameters such as periodicity etc. considered set by RRC see also ¶0074 periodicities expressly transmitted for uplink transmissions, any of which considered information on a periodicity] and corresponding to a band in one cell [¶0046, ¶0133 band in a cell,. Figure 10-11 licensed bands and Figure 12-14 for multiple resource pools in TDM manner ¶0179-189 for communicating with eNB according to configuration of cell and at least corresponding to a band]; and in response to determining that the terminal receives multiple configuration information elements [¶0179-189 teaches wherein two resource pools may be pre-configured and the UE knows periodicity of both resource pools i.e. two configuration elements have been received similarly to ¶0164, ¶0097-105 see also ¶0074 periodicities expressly transmitted for uplink transmissions], performing corresponding PUSCH transmission in accordance with only one of the multiple configuration information elements at a time of transmission [¶0179-180 initial transmission on one resource pool considered corresponding PUSCH transmission Figure 11, and see ¶0100-170 of provisional for support, wherein a first pool i.e. first configuration is used for initial transmission and is time division multiplexed with another resource pool that is used for retransmission thus at the time of a transmission i.e. initial transmission only a single configuration i.e. first resource pool is used at this time as the specification does not indicate that multiple configurations are used at a single transmission time].

Regarding claim 16, Ying teaches:
A base station [¶0164 gNB] comprising: a transmitter that transmits at least one configuration information element by higher layer signaling [¶0164, resource pool i.e. PUSCH resource configured by gNB via RRC, multiple may be configured see ¶0179-189 in TDM manner], the at least one configuration information element each including information on a periodicity of physical uplink shared channel (PUSCH) transmission [¶0164 periodicity information for PUSCH resource configured by gNB in a pre-configuration process before step 1 in Figure 11 included and determined by UE, see ¶0097-105 RRC for pre-configuration, thus pre-configured parameters such as periodicity etc. considered set by RRC see also ¶0074 periodicities expressly transmitted for uplink transmissions, any of which considered information on a periodicity] and corresponding to a band in one cell [¶0046, ¶0133 band in a cell,. Figure 10-11 licensed bands and Figure 12-14 for multiple resource pools in TDM manner ¶0179-189 for communicating with eNB according to configuration of cell and at least corresponding to a band]; and a processor that performs a reception of corresponding PUSCH transmission, that is transmitted by a terminal in accordance with only one of the multiple configuration information elements at a time of transmission [¶0179-180 initial transmission on one resource pool by terminal considered corresponding PUSCH transmission Figure 11, and see ¶0100-170 of provisional for support, wherein a first pool i.e. first configuration is used for initial transmission and is time division multiplexed with another resource pool that is used for retransmission thus at the time of a transmission i.e. initial transmission only a single configuration i.e. first resource pool is used at this time as the specification does not indicate that multiple configurations are used at a single transmission time, transmission sent and received by gNB ¶0123], in response to determining by the terminal that the receiver receives multiple configuration information elements [¶0179-189 teaches wherein two resource pools may be pre-configured and the UE knows periodicity of both resource pools i.e. two configuration elements have been received similarly to ¶0164, ¶0097-105 see also ¶0074 periodicities expressly transmitted for uplink transmissions].

Regarding claim 17, Ying teaches:
A system comprising a terminal and a base station [¶0164, ¶0123, gNB and terminal], wherein the terminal comprises: a receiver that receives at least one configuration information element by higher layer signaling [¶0164, resource pool i.e. PUSCH resource configured by gNB via RRC, multiple may be configured see ¶0179-189 in TDM manner], the at least one configuration information element each including information on a periodicity of physical uplink shared channel (PUSCH) transmission [¶0164 periodicity information for PUSCH resource configured by gNB in a pre-configuration process before step 1 in Figure 11 included and determined by UE, see ¶0097-105 RRC for pre-configuration, thus pre-configured parameters such as periodicity etc. considered set by RRC see also ¶0074 periodicities expressly transmitted for uplink transmissions, any of which considered information on a periodicity] and corresponding to a band in one cell [¶0046, ¶0133 band in a cell,. Figure 10-11 licensed bands and Figure 12-14 for multiple resource pools in TDM manner ¶0179-189 for communicating with eNB according to configuration of cell and at least corresponding to a band]; and a processor that, in response to determining that the receiver receives multiple configuration information elements [¶0179-189 teaches wherein two resource pools may be pre-configured and the UE knows periodicity of both resource pools i.e. two configuration elements have been received similarly to ¶0164, ¶0097-105 see also ¶0074 periodicities expressly transmitted for uplink transmissions], performs corresponding PUSCH transmission in accordance with only one of the multiple configuration information elements at a time of transmission [¶0179-180 initial transmission on one resource pool considered corresponding PUSCH transmission Figure 11, and see ¶0100-170 of provisional for support, wherein a first pool i.e. first configuration is used for initial transmission and is time division multiplexed with another resource pool that is used for retransmission thus at the time of a transmission i.e. initial transmission only a single configuration i.e. first resource pool is used at this time as the specification does not indicate that multiple configurations are used at a single transmission time], the base station comprises: a transmitter that transmits the at least one configuration information element [¶0164, resource pool i.e. PUSCH resource configured by gNB via RRC, multiple may be configured see ¶0179-189 in TDM manner see also ¶0074 gNB]; and a processor that performs a control of a reception of the corresponding PUSCH transmission [¶0179-180 initial transmission on one resource pool by terminal considered corresponding PUSCH transmission Figure 11, and see ¶0100-170 of provisional for support, wherein a first pool i.e. first configuration is used for initial transmission sent and received by gNB, and is time division multiplexed with another resource pool that is used for retransmission thus at the time of a transmission i.e. initial transmission only a single configuration i.e. first resource pool is used at this time as the specification does not indicate that multiple configurations are used at a single transmission time, transmission sent and received by gNB ¶0123].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. (“Ying”) (US 20180199334 A1, effective filing date of provisional application No. 62/443,464 filed on Jan. 6, 2017) in view of Yang et al. (“Yang”) (US 20160143017 A1).

Regarding claim 10, Ying teaches: The terminal according to claim 8, wherein the configuration information element include information of at least one of a parameter relating to a demodulation reference signal, Modulation and Coding Scheme (MCS), a parameter relating to power control, whether or not to apply discrete Fourier transform precoding, a number of Hybrid Automatic Repeat reQuest (HARQ) processes, a number of repetitions K, and a redundancy version (RV) [¶0164 MCS configured by gNB].
Ying teaches pre-configuring MCS for a PUSCH configuration but not for multiple configurations however Yang teaches multiple configuration information elements each include information of at least one of a parameter relating to a demodulation reference signal, Modulation and Coding Scheme (MCS) [¶0110, plurality of information items about PUSCH repetition number of times and resource sets allocated pre-configured, a set among the sets may be pre-configured and include MCS level].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ying such that each configuration includes the MCS. Ying already teaches a first pre-configured set with MCS but does not expressly teach this for the second set however it would have been obvious to modify Ying such that any configuration for any resource set includes MCS as in Yang ¶0110 for effective MTC communication ¶0016-18. 

Regarding claim 14, Ying-Yang teaches:
The terminal according to claim 10, wherein the multiple configuration information elements each include information on a time domain resource and a frequency domain resource [Ying ¶0164 configuration includes time, resource block assignment corresponding to frequency resource, see same configuration elements for multiple pools ¶0179, ¶0068 resource block defined by bandwidth or frequency resource and time slot, see also Yang ¶0110 rationale for combination as in claim 10].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11139931 B2 Claim 22.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAY L VOGEL/Primary Examiner, Art Unit 2478